United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0624
Issued: December 19, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 26, 2017 appellant filed a timely appeal from a November 29, 2016 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a right shoulder injury
on June 29, 2016 causally related to an accepted employment incident.
FACTUAL HISTORY
On July 2, 2016 appellant, then a 48-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that on June 29, 2016 she sustained a right shoulder rotator injury when

1

5 U.S.C. § 8101 et seq.

she felt something rip in her shoulder as she was unloading her vehicle. She first received
medical care on June 29, 2016 and stopped work on June 30, 2016.
In a June 29, 2016 urgent care report, Dr. Roy Dubash, Board-certified in family
medicine, reported that appellant presented with a work-related injury when she bent over to pick
up a tub of mail and developed pain in her right shoulder and upper back. He noted limited right
shoulder range of motion and muscle tenderness to the right upper back. Dr. Dubash diagnosed
right shoulder pain and discharged appellant with a treatment plan.
In a July 2, 2016 report prepared by a physician assistant that electronically signed by
Dr. Robert N. Turner, Board-certified in family medicine, reported that appellant had presented
to the emergency department with right shoulder pain onset three days prior after lifting a heavy
load of mail at work. Appellant had no relief following her visit despite medication and use of a
sling as directed. Dr. Turner noted decreased range of motion and tenderness over the anterior
biceps tendon with ecchymosis present over the mid portion of the biceps with tenderness. He
diagnosed right biceps tendon rupture and shoulder pain. In an accompanying workers’
compensation form, Dr. Turner checked a box marked “yes” when asked if the right biceps
tendon rupture and shoulder pain were work related, noting that the injury occurred after lifting a
heavy object.
In an August 30, 2016 medical report, Dr. Michael G. Dennis, a Board-certified
orthopedic surgeon, reported that appellant was a letter carrier and presented for a right shoulder
evaluation. He explained that on June 28, 2016 she was lifting tubs into her truck at which time
she felt something pop in her shoulder/arm. Appellant was treated in urgent care due to the
development of significant pain and swelling. She experienced minimal relief and complained of
continued pain with intermittent swelling of her upper arm. Dr. Dennis noted that x-rays of the
right shoulder revealed no fractures, dislocations, or degenerative changes. He diagnosed right
shoulder pain and internal derangement with likely long head biceps tendon tear. Dr. Dennis
restricted appellant to light-duty work and ordered a magnetic resonance imaging (MRI) scan of
the right shoulder and upper arm.
By letter dated October 26, 2016, OWCP informed appellant that the evidence of record
was insufficient to support her claim. Appellant was advised of the factual and medical evidence
necessary. She was afforded 30 days to submit the necessary evidence.
OWCP thereafter received additional medical evidence. In an October 19, 2016
diagnostic report received on November 1, 2016, Dr. Jonathan Luchs, a Board-certified
diagnostic radiologist, reported that an MRI scan of the right arm revealed high signal within the
deltoid and biceps muscles suggesting muscle strain and partially visualized superior paralabral
ganglion.
In another October 19, 2016 diagnostic report, Dr. Luchs reported that an MRI scan of
the right shoulder revealed supraspinatus tendinosis without full thickness tear, subdeltoid
bursitis, and superior labral tear extending into paralabral ganglion in the spinoglenoid notch
extending into suprascapular notch and intimate to the suprascapular neurovasvular structures.

2

By decision dated November 29, 2016, OWCP denied appellant’s claim as the evidence
was insufficient to establish that she sustained an injury because she failed to submit any medical
evidence containing a medical diagnosis in connection to the accepted June 29, 2016
employment incident. Thus, fact of injury was not established. OWCP further noted that the
medical evidence submitted was from a physician assistant which is not considered a qualified
physician under FECA unless the report is countersigned by a physician.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.5 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. This medical opinion
must include an accurate history of the employee’s employment injury and must explain how the
condition is related to the injury. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested, and the medical
rationale expressed in support of the physician’s opinion.6

2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Elaine Pendleton, supra note 2.

5

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

6

James Mack, 43 ECAB 321 (1991).

3

ANALYSIS
OWCP has accepted that appellant felt a rip in her right shoulder while she was
unloading her postal vehicle on June 29, 2016. It denied the claim as she had not established a
diagnosed medical condition causally related to this incident and; therefore, facts of injury was
not established.
The Board finds that appellant failed to establish that she sustained an injury causally
related to the accepted June 29, 2016 employment incident.
In support of her claim, appellant submitted multiple medical and diagnostic reports
dated June 29 through October 29, 2016. In its November 29, 2016 decision, OWCP found that
she failed to establish a firm medical diagnosis. It further noted that the medical evidence
submitted was from a physician assistant which was not considered a qualified physician under
FECA unless countersigned by a physician. The Board finds, however, that Dr. Turner’s July 2,
2016 urgent care report establishes a sufficient diagnosis of right biceps tendon rupture.7 While
the document was authored by a physician assistant, it was cosigned by Dr. Turner on
July 2, 2016.8 Given that appellant has established a diagnosed condition, the question becomes
whether the June 29, 2016 employment incident caused her right biceps tendon rupture. Thus,
she must submit rationalized medical evidence to establish that her diagnosed medical condition
is causally related to the June 29, 2016 employment incident.
In his July 2, 2016 urgent care report, Dr. Turner described the June 29, 2016
employment incident, provided findings on physical examination, and diagnosed right biceps
tendon rupture. In an accompanying workers’ compensation form, he checked the box marked
“yes” when asked if the right biceps tendon rupture and shoulder pain were work related, noting
that the injury occurred after lifting a heavy object. The Board has held that a report that
addresses causal relationship with a checkmark, without medical rationale explaining how the
work condition caused the alleged injury, is of diminished probative value and insufficient to
establish causal relationship.9 Dr. Turner failed to explain the mechanism of injury by detailing
how lifting a tub of mail would cause appellant’s injury. Without explaining how the
movements involved in the employment incident caused or contributed to the diagnosed
condition, Dr. Turner’s opinion is of limited probative value and insufficient to meet appellant’s
burden of proof.10
Dr. Dennis’ August 30, 2016 medical report is also insufficient to establish causal
relationship. While he provided a diagnosis of right shoulder internal derangement, he failed to
provide an opinion on causal relationship. Dr. Dennis only generally repeated appellant’s
7

F.G., Docket No. 15-1712 (issued November 20, 2015).

8

See D.D., 57 ECAB 734 (2006); Merton J. Sills, 39 ECAB 572, 575 (1988), (unsigned medical evidence with no
adequate indication that it was completed by a physician is not considered probative medical evidence).
9

See Calvin E. King, Jr., 51 ECAB 394 (2000); see also Frederick E. Howard, Jr., 41 ECAB 843 (1990).

10

See L.M., Docket No. 14-0973 (issued August 25, 2014); R.G., Docket No. 14-0113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-0548 (issued November 16, 2012).

4

recitation of the employment incident. Such generalized statements do not establish causal
relationship because they merely repeat her allegations and are unsupported by adequate medical
rationale explaining how this physical activity actually caused the diagnosed conditions.11 The
Board has held that medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.12 Thus,
Dr. Dennis’ report is of limited probative value and insufficient to meet appellant’s burden of
proof.13
The remaining medical evidence of record is also insufficient to establish appellant’s
claim. Dr. Dubash’s June 29, 2016 urgent care report only provided a diagnosis of right shoulder
pain. The Board has consistently held that pain is a symptom, rather than a compensable medical
diagnosis.14 As Dr. Dubash is attributing appellant’s symptoms to her employment duties rather
than the diagnosed medical condition, any opinion on causal relationship is of limited probative
value.15 Dr. Luchs’ October 19, 2016 diagnostic reports are also insufficient to establish
appellant’s claim as the physician interpreted diagnostic imaging studies and provided no
opinion on the cause of her injury.16
Although appellant has established a firm medical diagnosis of right biceps tendon
rupture, the record, however, is without rationalized medical evidence establishing a causal
relationship between the June 29, 2016 employment incident and her right shoulder injury.
Thus, appellant has failed to meet her burden of proof.17
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 and 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a right shoulder injury causally related to the accepted June 29, 2016 employment
incident.

11

K.W., Docket No. 10-0098 (issued September 10, 2010).

12

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

13

See supra note 10.

14

C.F., Docket No. 08-1102 (issued October 10, 2008).

15

M.R., Docket No. 14-0011 (issued August 27, 2014).

16

J.P., Docket No. 14-0087 (issued March 14, 2014).

17

Any medical opinion evidence appellant may submit to support her claim should reflect a correct history and
offer a medically-sound explanation by the physician of how the specific employment incident, in particular
physiologically, caused or aggravated her right shoulder injury.
T.G., Docket No. 14-0751 (issued
October 20, 2014).

5

ORDER
IT IS HEREBY ORDERED THAT the November 29, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.18
Issued: December 19, 2017
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

18

Colleen Duffy Kiko, Judge, participated in the original decision, but was no longer a member of the Board
effective December 11, 2017.

6

